United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code:(888) 593-7878 Date of fiscal year end:12/31 Date of reporting period: 06/30/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– June 30, 2012 Fund or Index Six Months One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii 2.03% (11.10)% 0.15% 6.17% 9.03% Russell 2000® Indexiv 8.53% (2.08)% 0.54% 7.00% 5.60% Westport Fund – Class Riii 6.58% 1.73% 4.28% 8.62% 10.17% Russell Midcap® Indexiv 7.97% (1.65)% 1.06% 8.45% 7.42% As set forth in the Funds’ prospectus dated May 1, 2012, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.36% and 1.25%, respectively, at December 31, 2011. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2011, the Class R shares of the Westport Select Cap Fund and the Westport Fund both paid shareholder servicing fees of 0.13%. Please see the Funds’ Financial Highlights on pages 19 and 21 for the actual Total Fund Operating Expenses paid for the six-month period ended June 30, 2012. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the letter to shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. i The Class R shares of the Westport Select Cap Fund and the Westport Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 22. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 31% of the total market capitalization of the Russell 1000® Index (an index of the 1,000 largest companies in the Russell 3000® Index (an index of the 3,000 largest U.S. domiciled publicly-traded companies representing approximately 98% of the investable U.S. equity market)). The Russell 2000® Index, also a subset of the Russell 3000® Index, is comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index, and represents approximately 10% of the total market capitalization of that index. You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Index represents the total returns of the funds in the indicated category, as defined by Lipper, Inc. Lipper is an independent ranking organization for the mutual fund industry. 2 Letter to Shareholders July 12, 2012 Dear Fellow Shareholders: Domestic equity markets started 2012 well with most indices recording double-digit gains in the first quarter. These markets have been supported by large injections of liquidity from the Federal Reserve (“Fed”). The Fed has expanded its balance sheet 250% since 2008 with the purchase of $2.35 trillion of Treasuries and mortgage-backed securities under its quantitative easing programs. When these programs were completed on June 30, 2011, it continued its support of the long term Treasury market through the purchase of long duration government bonds and the sale of short duration government notes from its balance sheet. This “Operation Twist,” originally scheduled for completion at the end of June 2012, was extended to December 31, 2012. The Fed’s actions have taken short term Treasury rates nearly to zero and, together with flight capital coming into the U.S., have reduced the interest rate on 10-year Treasuries to 1.5%. Low long term interest rates support asset prices and encourage investors to search for yield but seem to have little lasting impact on economic activity. Economic growth has averaged 2.4% since the recession ended in mid 2009 through this year’s first quarter. Diminished growth after a financial crisis is consistent with historical findings of Reinhart and Rogoffi. First quarter economic performance undoubtedly was helped by better weather and a key statistic, non-farm payrolls, showed an average gain of 256,000 workers per month. Short cycle economic statistics began to signal a slowing of economic growth in the U.S. and in many Eurozone countries late in the first quarter. Non-farm payroll additions slumped to 91,000 workers per month for the second quarter. Investors, fearing earnings disappointments, sold domestic equities pushing markets lower in April and May of 2012. During the first half of 2012, the Westport Select Cap Fund provided a return of 2.03%, trailing the benchmark Russell 2000® Index’s 8.53% gain by 650 basis pointsii. Since inception 14 ½ years ago, the Westport Select Cap Fund has outperformed the Russell 2000® Index by 343 basis points per year with a compound annual gain of 9.03% compared to 5.60% for the Index. For the first half of 2012, 17 of the Fund’s positions rose in price, 12 declined and 3 were unchanged. Oddly, the declining stocks were not the principal reason for the Fund’s significant underperformance relative to its benchmark. In fact, the only meaningful negative contributors were the for-profit education company DeVry, Inc., which declined 19% and cost 73 basis points in performance; the four energy stocks - Forest Oil Corp., Lone Pine Resources, Inc., Plains Exploration & Production Company, and Stone Energy Corp. - which cumulatively cost 113 basis points in performance; and insurance broker Willis Group Holdings plc, which cost 31 basis points in performance. The other 6 declining stocks depressed performance by 67 basis points in total. Also holding back performance was the fact that a number of underweighted positions appreciated without the desired positive impact. For example, Carter’s, Inc., the children’s clothing producer and retailer, which was the largest percentage gainer, appreciated over 32%, but contributed only 32 basis points to performance due to its 1.4% weighting. IPG Photonics Corp., the specialty laser manufacturer, gained 29% but, because of its 3.8% weighting, contributed 55 basis points to performance. Brown & Brown, Inc., one of three domestic insurance broker holdings, appreciated 21% and added 33 basis points to performance. Encouraging was the i Reinhart, Carmen M. and Rogoff, Kenneth S., “This Time is Different, Eight Centuries of Financial Folly”. ii Basis Point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. 3 fact that Universal Health Services, Inc. (Class B shares), the Westport Select Cap Fund’s largest position, gained 11.1% in the half and contributed 74 basis points to performance helped by the U.S. Supreme Court’s finding that the majority of the Affordable Care Act was constitutional. Westport Fund Class R shares provided a return of 6.58% in the first half of 2012 compared with 7.97% for the Russell Midcap® Index. Two portfolio positions were used to insure against the occurrence of certain geopolitical and macroeconomic events. The difference between the return of the Westport Fund and that of the benchmark Russell Midcap® Index in the first half was the cost of these hedge positions. First, a significant position in Oil and Gas Production companies provided protection against disruptive geopolitical events in the Middle East. Penalties have been introduced by a number of nations to force customers for Iranian oil to scale back their purchases. This would normally lead to higher oil prices but Saudi Arabia increased its production of crude to balance the market. Faced with a severe reduction in revenue, Iran might retaliate militarily by closing the Straits of Hormuz or by having surrogates undertake terrorist acts. So far no meaningful supply disruption has occurred and oil prices have declined. Energy was the only industry sector in the benchmark with a negative return for the first half of 2012 and the energy position in the Westport Fund reduced performance by 105 basis points relative to the benchmark. Second, the Eurozone has experienced continuing economic deterioration while economic growth in the United States and China is slowing. The Fund increased its cash position from 5% at year end 2011 to 8% at June 30, 2012 to cushion the impact of slowing economic activity on earnings but the cost of this insurance was approximately 54 basis points in performance. The combined impact of the energy and cash hedges more than accounted for the divergence between the Westport Fund’s returns and the benchmark in the first half of 2012. Westport Fund has had an average annual return of 10.17% for the 14 ½ years since the Fund’s inception. This compares favorably to the 7.42% average annual return for the Russell Midcap® Index and the 4.39% average annual return for the Lipper Multicap Core Index over the same period. The Lipper Index is a useful reference for the Westport Fund as the Index is composed of mutual funds with holdings in large, medium and small capitalization categories. The Westport Fund’s holdings in the Energy sector include six Oil and Gas Producers, which declined in reaction to continuing weak natural gas prices and somewhat lower oil prices in the second quarter. Natural gas prices have bounced back from recent lows due to electricity demand and a sharp reduction in rigs drilling for natural gas. The portfolio companies most leveraged to natural gas are Forest Oil Corp., and its spin-off, Lone Pine Resources, Inc. In addition Forest Oil was hurt by the effects of some questionable asset allocation decisions. The two companies cost the portfolio 62 basis points in performance for the first half of 2012. There were no other industry sectors with negative results and the only individual holding outside the Energy sector that subtracted a meaningful amount from performance for the Westport Fund was Varian Medical Systems, Inc. (radiation therapy), which reduced performance by 38 basis points. On the positive side, the Business Products & Services and Consumer Products & Services sectors added 291 basis points and 219 basis points to portfolio performance in the first half, respectively. A diverse array of individual companies contributed to first half results - Teradata Corp. (database management), FMC Corp. (diversified chemicals), Ross Stores, Inc. (off-price retailer), and Lender Processing Services, Inc. (mortgage processing) adding 109 basis points, 85 basis points, 78 basis points and 78 basis points to performance, respectively. 4 Outlook Fractional reserve banking, where only a portion of deposits are backed by liquid assets, is the structure that is pervasive in market based capitalist economies. These economies won’t function properly unless the associated banking system is adequately capitalized. Arguably the single most important action taken to stabilize the U.S. economy and financial system after the housing bubble collapsed in 2008 was the passage of the Troubled Asset Relief Program (“TARP”) by Congress to recapitalize the U.S. banking system. Four years later the U.S. economy is healthier as exemplified by: positive but less than desired Gross Domestic Product (“GDP”) growth; a stabilized housing market; and new oil and natural gas production from unconventional sources. However, a number of important negatives remain: very high debt levels in both government and private sectors; and high unemployment with a low level of new job additions. The U.S. economy is also influenced by slowing economic activity in other large economies such as China, India and Brazil, and recessionary conditions in many European countries. Major uncertainties for the U.S. in the near term include the November elections and the “fiscal cliff”. However, continued worsening of economic and financial developments in the Eurozone is a greater danger to the U.S. due to interconnections of the banking and financial systems. The first step to preserve the Eurozone economy is to ensure the national banking systems have adequate capital. Recapitalizing or closing individual banks where necessary to restore functionality to national banking systems must be accomplished without turning the associated sovereign debt into junk. Supervision and regulation at the Eurozone level and a Eurozone deposit insurance fund are needed to retain stability. In February 2012 the European Central Bank (ECB), acting in its role as lender of last resort to Eurozone banks, provided the second tranche of €1 trillion in a three year repo credit line, a Long Term Refinancing Operation (“LTRO”), against “acceptable” collateral. This action provided stability to debt markets for a time as it provided Eurozone banks funding to purchase sovereign debt and profit from the spread. The ECB can buy additional time by providing another LTRO using lower quality collateral. A new fund, the European Stability Mechanism (“ESM”), which will be capitalized with €500 billion through pro rata contributions from the seventeen Eurozone members, has been authorized to supply needed rescue capital. An obvious problem is that a number of these members do not have the financial wherewithal for their contribution. Germany is to provide 27% of the funding while Portugal, Italy, Ireland, Greece, and Spain are responsible for 37% or €185 million. Germany has the largest and strongest economy in the Eurozone but its current debt/GDP ratio is 81%, limiting its funding ability. Germany could raise an additional €600 billion if it increased this ratio to 100%. However, this would lower Germany’s credit rating and cause it to pay higher interest rates. Consequently, to have a reasonable probability of resolving the economic problems of overextended Eurozone members, the plan must include reductions in government spending and changes in labor regulation to enhance competitiveness. At present, progress is being made in Ireland and Portugal. Spain has made noteworthy changes to its finances and the regulation of its economy but there is no guarantee that deflating housing prices have reached a bottom. Italy is also working to restrain government spending so that interest rates on its sovereign debt will decline over time. The key question is will Germany run out of money or decide to stop subsidies to financially stressed Eurozone countries before efforts to lower deficits and improve competitiveness are successful. 5 If the banking and financial systems in the Eurozone continue functioning with the injection of additional capital, which seems likely for the near term, we believe that the Eurozone should hang together and not derail the U.S. economy. With this backdrop, economic growth in the U.S. is likely to continue at recent unattractive levels, weaker than most forecasters had anticipated just three months ago. Domestic-based companies with a consumer orientation or relatively assured end market demand will likely be favored by investors in the remainder of 2012. The Westport Select Cap Fund portfolio is heavily weighted with such stocks and the portfolios of both Westport Funds offer a collection of companies, most of which provide some competitive insulation. We appreciate the continued confidence of our shareholders. Edmund H. Nicklin, Jr. Andrew J. Knuth The discussions included in this shareholder report may contain certain forward-looking statements about the factors that may affect performance of the Funds in the future, including the portfolio managers’ outlook regarding economic, market, political, and other factors relevant to investment performance. These statements are based on the portfolio managers’ expectations concerning certain future events and their expected impact on the Funds, and are current only through the date on the cover of this report. Forward-looking statements are inherently uncertain and are not intended to predict the future performance of the Funds. Actual events may cause adjustments in the portfolio managers’ strategies from those currently expected to be employed, and the outlook of the portfolio managers is subject to change. Any opinions of the Portfolio Managers are intended as such and not as statements of fact requiring affirmations. There are special risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalizations issues. 6 WESTPORT SELECT CAP FUND PORTFOLIO SUMMARY June 30, 2012 During the first half of 2012, the Westport Select Cap Fund provided a return of 2.03%, trailing the Russell 2000® Index’s 8.53% gain by 650 basis pointsi. Since inception 14 ½ years ago, the Westport Select Cap Fund has outperformed the Russell 2000® Index by 343 basis points per year with a compound annual gain of 9.03% compared to 5.60% for the Index. For the first half of 2012, 17 of the Fund’s positions rose in price, 12 declined and 3 were unchanged. Oddly, the declining stocks were not the principal reason for the Fund’s significant underperformance relative to its benchmark. In fact, the only meaningful negative contributors were the for-profit education company DeVry, Inc., which declined 19% and cost 73 basis points in performance; the four energy stocks - Forest Oil Corp., Lone Pine Resources, Inc., Plains Exploration & Production Company, and Stone Energy Corp. - which collectively cost 113 basis points in performance; and insurance broker Willis Group Holdings plc (“WSH”), which cost 31 basis points in performance. The other 6 declining stocks depressed performance by 67 basis points in total. Also holding back performance was the fact that of the many positions that appreciated too few had the desired positive impact, generally due to their relatively lighter weighting in the portfolio. For example, Carter’s, Inc., the children’s clothing producer and retailer, which was the largest percentage gainer, appreciated over 32%, but contributed only 32 basis points to performance due to its 1.4% weighting. IPG Photonics Corp., the specialty laser manufacturer, gained 29% but, because of its 3.8% weighting, contributed 55 basis points to performance. Brown & Brown, Inc., one of three domestic insurance broker holdings, appreciated 21% and added 33 basis points to performance. Encouraging was the fact that Universal Health Services, Inc. (Class B shares) (“UHS”), the Fund’s largest position, gained 11% in the half and contributed 74 basis points to performance helped by the U.S. Supreme Court’s finding that the majority of the Affordable Care Act was constitutional. The Russell 2000® Index is often broken into ten sectors to facilitate industry comparisons. Three industry sectors accounted for two-thirds of the performance differential between the Westport Select Cap Fund and the Russell 2000® Index. The largest difference, 180 basis points, occurred in the Health Care sector even though the Fund’s only holding in this sector, UHS, provided a return of 11% in the first half. The Health Care sector of the Russell 2000® Index appreciated 21%. The absence of Real Estate Investment Trusts in the Fund decreased performance by 132 basis points as investors reallocated capital to investments that provide yield. Finally, the Financial Services sector had relative underperformance of 122 basis points, much of which was due to poor results from WSH relative to other insurance brokers and an under-weighting in small banks where credit conditions have stabilized and mortgage refinancings have improved. The Westport Select Cap Fund recently added a new position, Express, Inc., a specialty retailer focused on young adults in the 20-30 year age group. The shares were purchased after a sharp drop in the company’s stock price due to a minor short-fall in first quarter earnings. Supported by a strong balance sheet and substantial free cash flow, the company subsequently announced a $100 million share buy back, representing 7% of the outstanding shares. During the half, positions were reduced in a number of holdings – most significantly Precision Castparts Corp., ITT Educational Services, Inc., and John Wiley & Sons, Inc., Class A shares. i Basis Point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. References to specific securities, sectors, and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. 7 Westport Select Cap Fund (WPSRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2012 Fund or Index Six Months One Year Five Years Ten Years Since Inceptionii Westport Select Cap Fund – Class R 2.03% (11.10)% 0.15% 6.17% 9.03% Russell 2000® Index 8.53% (2.08)% 0.54% 7.00% 5.60% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. ii The Class R shares of the Westport Select Cap Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2012 (Unaudited) The illustration below provides the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products 21.6% Consumer Products & Services 18.6% Business Products & Services 13.2% Insurance 13.2% Health Care Products & Services 10.4% Industrial Services 9.5% Oil & Gas Producers 7.5% Publishing 1.7% Security Products & Services 1.0% Banks & Thrifts/Financial Services 0.8% Other Holdings 0.8% Cash & Cash Equivalents 1.7% Total 100.0% 8 WESTPORT FUND PORTFOLIO SUMMARY June 30, 2012 The Westport Fund provided a return of 6.58% in the first half of 2012 compared with 7.97% for the Russell Midcap® Index.The Fund’s energy portfolio holdings and cash hedged geopolitical and macroeconomic instability and the cost of this insurance approximated the difference between the Fund’s return and that of the Russell Midcap® Index. The Oil and Gas Producers in the portfolio provided protection against ongoing potentially disruptive geopolitical events in the Middle East.Political changes in Syria and Egypt and sanctions on Iran may trigger broader disarray and curtail the flow of crude oil.So far no meaningful supply interruption has occurred and oil prices have remained within an acceptable range. The energy companies in the Westport Fund reduced performance by 105 basis pointsi relative to the Russell Midcap® Index.The Eurozone continues to experience economic deterioration while economic growth in the United States and China is slowing. The Fund increased its cash position from 5% at year end 2011 to 8% at June 30, 2012 to cushion the impact of slowing economic activity on earnings. The cost of this insurance was approximately 54 basis points in performance. The combined impact of the energy and cash hedges more than accounted for the difference between the Westport Fund’s returns and the Russell Midcap® Index in the first half of 2012.Westport Fund shares have had an average annual return of 10.17% for the 14 ½ years since the Fund’s inception. This compares favorably to the 7.42% average annual return for the Russell Midcap® Index and the 4.39% average annual return for the Lipper Multicap Core Index over the same period. The Westport Fund’s Energy sector holdings declined in reaction to continuing weak natural gas prices and oil prices declined from their recent peaks in the second quarter.Natural gas prices have bounced back from recent lows due to electricity demand and a sharp reduction in rigs drilling for natural gas.The two portfolio companies most leveraged to natural gas - Forest Oil Corp., and its spin-off, Lone Pine Resources, Inc. - cost the portfolio 62 basis points in the first half of 2012.There were no industry sectors other than Energy with negative results but the absence of Real Estate Investment Trusts cost the Westport Fund 107 basis points in the 2012 first half as the investor search for yield benefitted this industry sector.The only individual holding outside the Energy sector that subtracted a meaningful amount from the Westport Fund’s performance was Varian Medical Systems, Inc. (radiation therapy), where performance was a negative 38 basis points.On the positive side, the Business Products & Services and Consumer Products & Services sectors added 291 basis points and 219 basis points to portfolio performance in the first half, respectively.A diverse array of individual companies contributed to first half results - Teradata Corp. (database management), FMC Corp. (diversified chemicals), Ross Stores, Inc. (off-price retailer), and Lender Processing Services, Inc. (mortgage processing) adding 109 basis points, 85 basis points, 78 basis points, and 78 basis points to performance, respectively. Trimble Navigation Ltd. was added to the portfolio during March 2012.Historically the company was considered a provider of positioning systems based upon GPS (Global Position System) and was best known for its accurate solutions in the fields of surveying, construction, and agriculture.The company has expanded beyond these initial end markets with integrated tools and new verticals such as fleet management.Its offerings contain substantially more functionality and therefore greater capability than prior generations. i Basis Point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. 9 Westport Fund (WPFRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2012 Fund or Index Six Months One Year Five Years Ten Yearsii Since Inceptionii,iii Westport Fund – Class R 6.58% 1.73% 4.28% 8.62% 10.17% Russell Midcap® Index 7.97% (1.65)% 1.06% 8.45% 7.42% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 22. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. iii The Class R shares of the Westport Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2012 (Unaudited) The illustration below provides the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Business Products & Services 17.8% Industrial Specialty Products 17.0% Consumer Products & Services 10.5% Chemicals 10.3% Oil & Gas Producers 8.4% Health Care Products & Services 6.5% Medical Products & Services 5.0% Banks & Thrifts/Financial Services 4.3% Insurance 3.1% Industrial Services 2.2% Other Holdings 6.8% Cash & Cash Equivalents 8.1% Total 100.0% 10 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS June 30, 2012 (Unaudited) COMMON STOCKS — 98.3% Shares Market Value Banks & Thrifts/Financial Services — 0.8% Banner Corp. $ Business Products & Services — 13.2% Arbitron, Inc. CACI International, Inc.(a) JDA Software Group, Inc.(a) Parametric Technology Corp.(a) Synopsys, Inc.(a) Communications Equipment & Services — 0.8% General Communication, Inc. - Class A(a) Consumer Products & Services — 18.6% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Express, Inc.(a) Orient-Express Hotels Ltd. - Class A(a) Saks, Inc.(a) Health Care Products & Services — 10.4% Universal Health Services, Inc. - Class B Industrial Services — 9.5% DeVry, Inc. ITT Educational Services, Inc.(a) United Rentals, Inc.(a) Industrial Specialty Products — 21.6% FEI Company(a) IPG Photonics Corp.(a) Precision Castparts Corp. QLogic Corp.(a) Rofin-Sinar Technologies, Inc.(a) Rogers Corp.(a) 11 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2012 (Unaudited) COMMON STOCKS — 98.3% (Continued) Shares Market Value Insurance — 13.2% Arthur J. Gallagher & Company $ Brown & Brown, Inc. Willis Group Holdings plc Oil & Gas Producers — 7.5% Forest Oil Corp.(a) Lone Pine Resources, Inc.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Publishing — 1.7% John Wiley & Sons, Inc. - Class A Security Products & Services — 1.0% Checkpoint Systems, Inc.(a) TOTAL COMMON STOCKS (Cost $288,401,527) $ MONEY MARKETS — 1.7% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $9,248,238) $ TOTAL INVESTMENT SECURITIES — 100.0% (Cost $297,649,765) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.0)%(b) ) NET ASSETS — 100.0% $ (a) Non-income producing security. (b) Rounds to less than 0.5%. See accompanying notes to financial statements. 12 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS June 30, 2012 (Unaudited) COMMON STOCKS — 91.9% Shares Market Value Banks & Thrifts/Financial Services — 4.3% Cullen/Frost Bankers, Inc. $ MasterCard, Inc. - Class A State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 2.0% Interpublic Group of Companies, Inc. Business Products & Services — 17.8% CA, Inc. CACI International, Inc.(a) Check Point Software Technologies Ltd.(a) Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Trimble Navigation Ltd.(a) Chemicals — 10.3% Air Products and Chemicals, Inc. Albemarle Corp. FMC Corp. Praxair, Inc. Consumer Products & Services — 10.5% American Eagle Outfitters, Inc. Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Ross Stores, Inc. Engineering & Consulting — 1.4% Chicago Bridge & Iron Company N.V. Health Care Products & Services — 6.5% CVS Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B 13 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2012 (Unaudited) COMMON STOCKS — 91.9% (Continued) Shares Market Value Industrial Services — 2.2% Republic Services, Inc. $ Industrial Specialty Products — 17.0% Amphenol Corp. FEI Company(a) International Rectifier Corp.(a) MSC Industrial Direct Company, Inc. - Class A Pall Corp. Precision Castparts Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance — 3.1% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 5.0% Abbott Laboratories Charles River Laboratories International, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 8.4% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Lone Pine Resources, Inc.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Transportation — 1.6% FedEx Corp. Utilities — 1.3% Entergy Corp. Other — 0.5%(a)(b) TOTAL COMMON STOCKS (Cost $352,136,935) $ 14 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2012 (Unaudited) MONEY MARKETS — 8.2% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $41,069,502) $ TOTAL INVESTMENT SECURITIES — 100.1% (Cost $393,206,437) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.1)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. (b) "Other" category includes all securities that have been held less than one year and have not previously been disclosed on other reports. See accompanying notes to financial statements. 15 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2012 (Unaudited) Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Receivable for securities sold — Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment loss ) ) Accumulated net realized gain from security transactions Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 16 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Period Ended June 30, 2012 (Unaudited) Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Shareholder servicing fees, Class R (Note 4) Transfer agent fees, Class R (Note 4) Administration and accounting services fees (Note 4) Transfer agent fees, Class I (Note 4) Shareholder reporting costs Professional fees Registration fees, Class R Trustees' fees and expenses Compliance fees and expenses Insurance expense Registration fees, Class I Custodian fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from security transactions Net change in unrealized appreciation on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ Net of foreign taxes withheld of $2,724. See accompanying notes to financial statements. 17 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Period Ended June 30, 2012 (Unaudited) For the Year Ended December 31, 2011 For the Period Ended June 30, 2012 (Unaudited) For the Year Ended December 31, 2011 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) ) ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From realized gains, Class R — ) — ) From realized gains, Class I — ) — ) Decrease in net assets from distributions to shareholders — ) — ) FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Reinvested Dividends — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class R share transactions ) ) CLASS I Proceeds from shares sold Reinvested Dividends — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) ) Net increase (decrease) in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) $
